Citation Nr: 0822864	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-01 177	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

In January 2007, the Board of Veterans' Appeals (Board) 
granted an initial 70 percent rating for service connected 
post-traumatic stress disorder (PTSD) and remanded the raised 
issue of TDIU to the RO for additional development of the 
record.  



FINDINGS OF FACT

1.  The veteran's only service-connected disability is PTSD, 
which is currently rated as 70 percent disabling.  

2.  The veteran has reported graduating from high school and 
working as a brick mason; he appears to have last worked in 
approximately 1992.  

3.  The service-connected psychiatric disability is shown as 
likely as not to preclude the veteran from securing or 
following a substantially gainful occupation consistent with 
his education and work background.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
criteria for the assignment of a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

An April 2004 rating decision granted service connection for 
PTSD and assigned an initial 50 percent rating effective on 
June 26, 2002.  The veteran timely appealed the assigned 
rating; and, based on the January 2007 Board action, a 
January 2007 rating decision granted an initial 70 percent 
rating effective on June 26, 2002.  The implied issue of a 
TDIU rating was remanded to the RO and was denied in a March 
2008 Supplemental Statement of the Case. 

Although no VCAA letter has provided the veteran with the 
requirements needed to establish entitlement to TDIU, the 
Board finds that this omission is harmless in this case.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
obtained in November 2007.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)].  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  


Analysis

The veteran asserts that his service-connected psychiatric 
disability is severe enough to prevent him from working in 
substantially gainful employment.  The Board notes that the 
veteran served a combat medic in the Republic of Vietnam and 
was awarded the Purple Heart and the Bronze Star.  

The Board notes that the veteran is shown to have a high 
school education and to have worked as a brick mason.  
Although it is unclear when the veteran last worked on a full 
time basis, with notations in the file that he said that he 
last worked anywhere from 5 to 15 years ago, it is clear that 
he has not worked for several years.  

The veteran's only service-connected disability is PTSD, 
rated as 70 percent disabling.  Therefore, he meets the 
percentage rating standards for consideration of a TDIU 
rating.  

Before a total compensation rating based upon individual 
unemployability may be granted, there must also be a 
determination that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

When evaluated by VA in December 2002, the veteran said that 
he last worked approximately 15 years earlier and stopped due 
to back pain.  The veteran was suffering from grief over the 
recent deaths of his wife and brother, and the examiner found 
insufficient evidence for a diagnosis of PTSD.  

The VA treatment records for January 2003 reveal that the 
veteran had graduated high school.  

On VA examination in March 2003, the veteran said that he had 
worked 17 years as a brick mason and last worked in 1992.  It 
was noted that he did not satisfy the criteria for a 
diagnosis of PTSD.  

On VA evaluation in September 2003, which included a review 
of the records, the examiner concluded that the severity of 
the veteran's symptoms limited his ability to process work 
procedures and instructions that were required in competitive 
employment.  

Additionally, it was noted that the veteran's emotional 
lability prevented him from getting along with coworkers 
without distracting them or exhibiting behavioral extremes.  
Severe physical and psychiatric problems prevented him from 
being able to meet the demands of work on a sustained basis.  

A VA psychiatric examination, along with review of the claims 
files, was conducted in December 2003.  The diagnosis was 
that of chronic, severe PTSD.  The noted GAF was 45, 
indicating serious social and occupational impairment due to 
PTSD.  

According to VA treatment records for November 2004, the 
veteran had PTSD with a GAF of 45, with a major impact on all 
aspects of life, especially mood and interpersonal 
relationships.  

The VA treatment records from November 2004 through May 2006 
reveal continued treatment for PTSD.  

The veteran complained on VA psychiatric evaluation in 
February 2006 of insomnia, nightmares and intrusive thoughts 
of Vietnam, anger, difficulty concentrating, hypervigilance, 
exaggerated startle response and depression.  He said that he 
quit working 5 years earlier.  He was taking medication for 
his psychiatric problem.  He spent most of his time at home 
by himself.  

The impressions were those of PTSD and anxiety disorder.  His 
GAF score was 50.  It was noted that his symptoms appeared to 
result in moderate to severe impairment in industrial and 
social function.  

The veteran's complaints on VA psychiatric evaluation in 
November 2007 included intrusive thoughts and flashbacks of 
Vietnam, insomnia, nightmares, isolation, and being easily 
agitated.  He said that he had worked as a brick mason for 
over 30 years; he denied a history of missing work secondary 
to psychiatric disability.  

On mental status evaluation, the veteran was alert and 
oriented; he was noted to be mildly disheveled; he had 
decreased psychomotor activity and a restricted affect.  
There was no suicidal or homicidal ideation and no 
hallucinations.  The veteran had limited insight.  The 
examiner's impression was that of PTSD, and his GAF score was 
45.  

The examiner concluded in November 2007 that it was not 
possible to ascertain the current effects that PTSD had on 
the veteran's industrial functioning because he had been 
physically disabled from a cerebrovascular accident (CVA).  
The GAF of 45 reflected severe impairment in social 
functioning due to PTSD, with overall quality of life 
compromised secondary to multiple medical problems and 
chronic mental illness.  It was noted that the veteran was 
socially isolated.  There were no major impairments in 
thought processes or communication skills.  

The Board must determine from the evidence whether the 
veteran's service-connected PTSD is severe enough to cause 
unemployability.  

There is some question in the records as to the exact 
functional impairment caused solely by the veteran's PTSD.  
The VA examiner in September 2003 talked about the veteran's 
inability to work due to both physical and psychiatric 
problems, and the examiner in November 2007 noted an 
inability to determine whether the veteran's PTSD alone 
caused unemployability because he was physically disabled due 
to a CVA.  

The examiner in February 2006 found the veteran's PTSD 
symptomatology to result in moderate to severe impairment.  
However, the examiner in December 2003, who gave a GAF score 
of 45, concluded that the veteran's PTSD caused severe social 
and occupational impairment.  

The Board notes that the veteran's GAF scores have gone down 
from 55 in December 2002 to 45 in November 2007.  A GAF score 
of 41 to 50 involves serious impairment in social, 
occupational, or school functioning, to include an unable to 
keep a job.  

Although the veteran is fully oriented and  his thought 
processes are intact, he does not have suicidal or homicidal 
ideation, and he does not have hallucinations, he does have 
problems with insomnia, nightmares, intrusive thoughts and 
flashbacks of Vietnam.  He has not worked in several years 
and is isolated in his house.  

Accordingly, the Board finds that the evidence in connection 
with the veteran's claim for a TDIU rating is in relative 
equipoise.  By extending the benefit of the doubt to the 
veteran in this case, as required by law, the Board finds 
that a grant of a TDIU rating is warranted.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A TDIU rating is granted subject to the regulations 
controlling the payment of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


